FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUANA INES SALAZAR-ARMENTA,                      No. 11-70389

               Petitioner,                       Agency No. A074-820-499

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012**

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Juana Ines Salazar-Armenta, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeal’s (“BIA”) order denying her motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying Salazar-Armenta’s motion to

reopen for failure to comply with the requirements set forth in Matter of Lozada,

19 I. & N. Dec. 637 (BIA 1988), where the ineffective assistance she alleges is not

plain on the face of the record. See Reyes v. Ashcroft, 358 F.3d 592, 596-99 (9th

Cir. 2004).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Mejia-

Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                      11-70389